Judgment, Supreme Court, Bronx County (Antonio I. Brandveen, J.), rendered February 16, 1990, convicting defendant, after a jury trial, of rape in the first degree (six counts), sodomy in the first degree and sexual abuse in the first degree (eight counts), and sentencing him to concurrent term of imprisonment of 8Vs to 25 years on each of the rape and sodomy counts and 2Va to 7 years on each of the sexual abuse counts, unanimously affirmed.
Defendant’s argument that he was deprived of a fair trial by the prosecutor’s summation is not preserved (People v Moore, 157 AD2d 538, lv denied 75 NY2d 968), and we decline to reach it. Were we to consider it in the interest of justice, we would find that the comments in question were a proper and fair response to comments made by the defense (People v Galloway, 54 NY2d 396; People v Rodriguez, 159 AD2d 356, lv denied 76 NY2d 795).
*591In view of the heinous nature of the acts charged, and notwithstanding defendant’s age and lack of a prior felony record, the sentence is not excessive (see, People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Rubin, JJ.